DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/09/2021 and 09/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 6-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  With regard to claims 6-8 the disclosure does not enable one of ordinary skill in the art to practice the invention without having to know on how to obtain the constant values, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As constant values being the essential entity for further performing the calculation of lower and upper limit values of an oil and gas potential index, it is necessary/important to first obtain the procedure on calculating the constant values.
Although para [0072-0089] discusses about the constant values and lower/upper limit values of the oil and gas potential index according to the well arrangement mode of the target stratum and shale vitrinite reflectance, it is not clear to the examiner on how to obtain the constant values and then utilize these constant values to obtain the lower/upper limit of the oil and gas potential indexes and ratio of the output rate of the heated shale section as required by claims 6-8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-12 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A method for determining a sweet spot region for shale oil in-situ conversion development, comprising: 
determining an output oil and gas potential index according to a Total Organic Carbon (TOC), a Hydrogen Index (HI) and a shale density;
determining a heated shale section according to the output oil and gas potential index and corresponding lower limit value of an oil and gas potential index that is determined according to a well arrangement mode and a shale vitrinite reflectance; 
determining an output quantity according to a thickness and an area of the heated shale section and data of the output oil and gas potential index; 
determining a Return on Investment (ROI) according to the output quantity and an invested cost; and determining a sweet spot region for shale oil in-situ conversion development by using the ROI.
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (process).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, the steps of “determining an output oil and gas potential index according to a Total Organic Carbon (TOC), a Hydrogen Index (HI) and a shale density;
determining a heated shale section according to the output oil and gas potential index and corresponding lower limit value of an oil and gas potential index that is determined according to a well arrangement mode and a shale vitrinite reflectance; 
determining an output quantity according to a thickness and an area of the heated shale section and data of the output oil and gas potential index; 
determining a Return on Investment (ROI) according to the output quantity and an invested cost; and determining a sweet spot region for shale oil in-situ conversion development by using the ROI” are treated by the Examiner as belonging to mental process or mathematical relationship. These mental process or mathematical relationship steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claims 10 and 11.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional element in the preamble of “A method for determining a sweet spot region for shale oil in-situ conversion development” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. 
In claim 10, The additional element in the preamble of “An apparatus for determining a sweet spot region for shale oil in-situ conversion development,” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. 
In claim 11, the additional elements are: processor and a memory for storying instructions executable by the process. The above additional elements/steps (processor and a storage medium storing an executable computer program– generic computer equipment) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A device for determining a sweet spot region for shale oil in-situ conversion development, comprising a processor and a memory for storing instructions executable by the processor, wherein when being executed by the processor, the instructions implement the steps of” is not qualified for a meaningful limitation because it is only generally linking the use of the judicial exception to a particular technology environment or field of use. The storage medium and the program recited are not qualified as particular machines; a generic computer equipment that is well understood and conventional and is significantly insufficient.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, the claims 2-9 and 12 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claim 1 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US20130262069A1) in view of Hou (CN104632201A).

Regarding claim 1, Leonard teaches, A method for determining a sweet spot region for shale oil in-situ conversion development, comprising: 
determining an output oil and gas potential index according to a Total Organic Carbon (TOC), a Hydrogen Index (HI) and a shale density (Para [0058] Returning to FIG. 1, the type of organic matter present (as organic carbon, hydrogen index and shale density) in the source rock, as illustrated by block 115, is a factor in how much oil and/or gases generated and when it is generated. For this reason, an understanding of the geological environment in which the source rock was deposited is desirable. FIG. 5 illustrates process flow 500 that may be employed to determine organic matter type from parameters associated with the geological environment, according to various embodiments. Based on the above teachings (organic matter type from parameters associated with the geological environment), it would be obvious to one ordinary skilled in the field of art to obtain the output oil and gas potential index using Total organic carbon (TOC), Hydrogen Index (HI) and a shale density); 
determining an output quantity according to a thickness and an area of the heated shale section and data of the output oil and gas potential index (Para [0060] In one embodiment, a map of source rock thickness is generated at block 702. A map of maturity based on the maximum temperature of the source rock and the time that the source rock has been exposed to that temperature is generated at block 704.Para [0061] Returning to FIG. 1, source rock evaluation sub process 110 provides the information needed to determine the effectiveness of the source rock at block 118. For example, the value of the organic rich (as output oil and gas potential index) unit provided by block 710 may be used to provide a Yes/No determination for that portion of the resource play that is adequately rich, thick, and mature to be potentially favorable to hydrocarbon generation. From the above teachings (source rock thickness and the amount of temperature that rock has been exposed to) it is obvious to one ordinary skilled in the field of art to obtain the output quantity according to a thickness and an area of the heated shale section and data of the output oil and gas potential index); 
determining a Return on Investment (ROI) according to the output quantity and an invested cost (Para [0091] The portfolio production probability distributions (as Return on Investment (ROI)) are analyzed at block 2130 using economic factors 2126 to provide net present value of the recoverable resources of the portfolio. For example, economic factors that may be used at block 2130 include current and/or predicted gas prices (as gas prices is predicted based on the output quantity (oil and gas potential index)), interest rates, cost of capital, transportation costs associated with getting gas to market from the targeted sites, site costs (e.g., leasing, etc.), regulatory costs, environmental costs (e.g., compliance, containment, etc.), and/or other economic factors. If costs have not been estimated for a specific well, the user can base cost estimates on adjacent similar wells.); and 
determining a sweet spot region for shale oil in-situ conversion development by using the ROI (Para [0091] Accordingly, net present value for the portfolio provides uncertainty risking for the well portfolio. Based on the results, one or more portfolio parameters may be adjusted and the analysis re-run to determine the effect on net present value determined at block 2130. In this way, the resource play may be evaluated accounting for petroleum systems analysis, reservoir engineering, and/or economic factors to produce an uncertainty profile associated with the targeted sites and/or well portfolio. As an uncertainty profile associated with the targeted sites is evaluated, it is also obvious to the one of ordinary skill in the art to determine the certainty profile associated with the targeted sites (as sweet spot region for shale oil using the ROI as discussed above) using the same profile information.
However, Leonard does not explicitly teaches determining a heated shale section according to the output oil and gas potential index and corresponding lower limit value of an oil and gas potential index that is determined according to a well arrangement mode and a shale vitrinite reflectance.
Hou teaches determining a heated shale section according to the output oil and gas potential index and corresponding lower limit value of an oil and gas potential index that is determined according to a well arrangement mode and a shale vitrinite reflectance ((summary of the invention), In the defining method of above-mentioned shale oil gas " dessert district " (as heated shale section) organic carbon content lower limit, preferably, in described steps A, the straight well core analysis of coring of the system of study area interval of interest is the straight well adopting study area interval of interest whole, and carries out boring sample at a certain distance to every mouthful of straight well and analyze. In the defining method of above-mentioned shale oil gas " dessert district " organic carbon content lower limit, preferably, in described steps A, rock core maturity of organic matter Ro measures according to reflectance of vitrinite assay method in sedimentary rock (SY/T 5124-2012)
Based on the teachings of Hou, it is understood that the straight well analysis and the vitrinite reflectance is used to determine the lower limit value of the carbon content (oil and gas potential index) of the heated shale). It is obvious to one of ordinary skill to have modified the straight well into a well arrangement mode by choosing the arrangement as required by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Hou (directed to utilizing well analysis and vitrinite reflectance in order to determine the lower limit value of the output oil and gas potential index) into Leonard (directed to determining output oil and gas potential index according to total carbon content, hydrogen index, shale density (area and thickness), return on investment (ROI) and sweet spot region for shale oil using ROI) to obtain more accurate data in determining the shale oil sweet spot region by utilizing the lower limit values of the output oil and gas potential index as explained by Hou.

Regarding claim 9, Leonard in view of Hou teaches, The method for determining a sweet spot region for shale oil in-situ conversion development according to claim 1, wherein Leonard teaches the determining a Return on Investment (ROI) according to the output quantity and an invested cost comprises: 
    PNG
    media_image1.png
    97
    279
    media_image1.png
    Greyscale
 wherein Poil_i represents an oil output quantity of an ith year, O represents an oil price, Pgas_i represents a gas output quantity of the ith year, GP represents a natural gas price, PVi represents an output oil and gas value of an ith year, IFi represents an invested capital of the ith year, n represents a production cycle, and IRR represents an Return on Investment (Para [0091] The portfolio production probability distributions (as Return on Investment (ROI)) are analyzed at block 2130 using economic factors 2126 to provide net present value of the recoverable resources of the portfolio. For example, economic factors that may be used at block 2130 include current and/or predicted gas prices (as gas prices is predicted based on the output quantity (oil and gas potential index)), interest rates, cost of capital, transportation costs associated with getting gas to market from the targeted sites, site costs (e.g., leasing, etc.), regulatory costs, environmental costs (e.g., compliance, containment, etc.), and/or other economic factors. If costs have not been estimated for a specific well, the user can base cost estimates on adjacent similar wells) 
Although, Leonard does not explicitly present the Return on Investment (ROI) and Internal rate of return (IRR) equation as presented by the present invention, the return on investment  (ROI) equation is a well known formula/equation in the field of use as 
ROI=                         
                            (
                            n
                            e
                            t
                             
                            r
                            e
                            t
                            u
                            r
                            n
                             
                            o
                            n
                             
                            i
                            n
                            v
                            e
                            s
                            t
                            m
                            e
                            n
                            t
                            /
                             
                            c
                            o
                            s
                            t
                             
                            o
                            f
                             
                            i
                            n
                            v
                            e
                            s
                            t
                            m
                            e
                            n
                            t
                            )
                            *
                            100
                        
                     , where net return on investment is the difference of final value of investment (as PVi) and initial value of investment (as IFi ). Similarly the internal rate of return (IRR) is 
                
                    0
                    =
                    N
                    P
                    V
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                            
                                
                                    C
                                    i
                                    /
                                    (
                                    1
                                    +
                                    I
                                    R
                                    R
                                    )
                                    ^
                                    i
                                
                            
                        
                    
                    -
                    C
                    o
                
            
Where Ci is net cash inflow during the period i, Co is the total initial investment costs, IRR is the internal rate of return and i is the number of time periods.
 Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the well know ROI equation and Internal rate of return (IRR) to arrive at the presently claimed method (ROI equation). 

Regarding claim 10, Leonard teaches, An apparatus for determining a sweet spot region for shale oil in-situ conversion development, comprising: 
a potential index determination module configured to determine an output oil and gas potential index according to a Total Organic Carbon (TOC), a Hydrogen Index (HI) and a 34Attorney Ref: SANYP006/GAI18CN2748-US shale density (Para [0058] Returning to FIG. 1, the type of organic matter present (as organic carbon, hydrogen index and shale density) in the source rock, as illustrated by block 115, is a factor in how much oil and/or gases generated and when it is generated. For this reason, an understanding of the geological environment in which the source rock was deposited is desirable. FIG. 5 illustrates process flow 500 that may be employed to determine organic matter type from parameters associated with the geological environment, according to various embodiments. Based on the above teachings (organic matter type from parameters associated with the geological environment), it would be obvious to one ordinary skilled in the field of art to obtain the output oil and gas potential index using Total organic carbon (TOC), Hydrogen Index (HI) and a shale density); 
an output quantity determination module configured to determine an output quantity according to a thickness and an area of the heated shale section and data of the output oil and gas potential index (Para [0060] In one embodiment, a map of source rock thickness is generated at block 702. A map of maturity based on the maximum temperature of the source rock and the time that the source rock has been exposed to that temperature is generated at block 704.Para [0061] Returning to FIG. 1, source rock evaluation sub process 110 provides the information needed to determine the effectiveness of the source rock at block 118. For example, the value of the organic rich (as output oil and gas potential index) unit provided by block 710 may be used to provide a Yes/No determination for that portion of the resource play that is adequately rich, thick, and mature to be potentially favorable to hydrocarbon generation. From the above teachings (source rock thickness and the amount of temperature that rock has been exposed to) it is obvious to one ordinary skilled in the field of art to obtain the output quantity according to a thickness and an area of the heated shale section and data of the output oil and gas potential index); 
a Return on Investment (ROI) determination module configured to determine an ROI according to the output quantity and an invested cost (Para [0091] The portfolio production probability distributions (as Return on Investment (ROI)) are analyzed at block 2130 using economic factors 2126 to provide net present value of the recoverable resources of the portfolio. For example, economic factors that may be used at block 2130 include current and/or predicted gas prices (as gas prices is predicted based on the output quantity (oil and gas potential index)), interest rates, cost of capital, transportation costs associated with getting gas to market from the targeted sites, site costs (e.g., leasing, etc.), regulatory costs, environmental costs (e.g., compliance, containment, etc.), and/or other economic factors. If costs have not been estimated for a specific well, the user can base cost estimates on adjacent similar wells.);
a sweet spot region determination module configured to determine a sweet spot region for shale oil in-situ conversion development by using the ROI (Para [0091] Accordingly, net present value for the portfolio provides uncertainty risking for the well portfolio. Based on the results, one or more portfolio parameters may be adjusted and the analysis re-run to determine the effect on net present value determined at block 2130. In this way, the resource play may be evaluated accounting for petroleum systems analysis, reservoir engineering, and/or economic factors to produce an uncertainty profile associated with the targeted sites and/or well portfolio. As an uncertainty profile associated with the targeted sites is evaluated, it is also obvious to the one of ordinary skill in the art to determine the certainty profile associated with the targeted sites (as sweet spot region for shale oil using the ROI as discussed above) using the same profile information).
However, Leonard does not explicitly teach an effective shale determination module configured to determine a heated shale section according to the output oil and gas potential index and corresponding lower limit value of the oil and gas potential index that is determined according to a well arrangement mode and a shale vitrinite reflectance.
Hou teaches an effective shale determination module configured to determine a heated shale section according to the output oil and gas potential index and corresponding lower limit value of the oil and gas potential index that is determined according to a well arrangement mode and a shale vitrinite reflectance ((summary of the invention), In the defining method of above-mentioned shale oil gas " dessert district " (as heated shale section) organic carbon content lower limit, preferably, in described steps A, the straight well core analysis of coring of the system of study area interval of interest is the straight well adopting study area interval of interest whole, and carries out boring sample at a certain distance to every mouthful of straight well and analyze. In the defining method of above-mentioned shale oil gas " dessert district " organic carbon content lower limit, preferably, in described steps A, rock core maturity of organic matter Ro measures according to reflectance of vitrinite assay method in sedimentary rock (SY/T 5124-2012)
Based on the teachings of Hou, it is understood that the straight well analysis and the vitrinite reflectance is used to determine the lower limit value of the carbon content (oil and gas potential index) of the heated shale). It is obvious to one of ordinary skill to have modified the straight well into a well arrangement mode by choosing the arrangement as required by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Hou (directed to utilizing well analysis and vitrinite reflectance in order to determine the lower limit value of the output oil and gas potential index) into Leonard (directed to determining output oil and gas potential index according to total carbon content, hydrogen index, shale density (area and thickness), return on investment (ROI) and sweet spot region for shale oil using ROI) to obtain more accurate data in determining the shale oil sweet spot region by utilizing the lower limit values of the output oil and gas potential index as explained by Hou.

Regarding claim 11, Leonard teaches, A device for determining a sweet spot region for shale oil in-situ conversion development, comprising a processor and a memory for storing instructions executable by the processor, wherein when being executed by the processor, the instructions implement the steps of: 
determining an output oil and gas potential index according to a Total Organic Carbon (TOC), a Hydrogen Index (HI) and a shale density Para [0058] Returning to FIG. 1, the type of organic matter present (as organic carbon, hydrogen index and shale density) in the source rock, as illustrated by block 115, is a factor in how much oil and/or gases generated and when it is generated. For this reason, an understanding of the geological environment in which the source rock was deposited is desirable. FIG. 5 illustrates process flow 500 that may be employed to determine organic matter type from parameters associated with the geological environment, according to various embodiments. Based on the above teachings (organic matter type from parameters associated with the geological environment), it would be obvious to one ordinary skilled in the field of art to obtain the output oil and gas potential index using Total organic carbon (TOC), Hydrogen Index (HI) and a shale density);
determining an output quantity according to a thickness and an area of the heated shale section and data of the output oil and gas potential index (Para [0060] In one embodiment, a map of source rock thickness is generated at block 702. A map of maturity based on the maximum temperature of the source rock and the time that the source rock has been exposed to that temperature is generated at block 704.Para [0061] Returning to FIG. 1, source rock evaluation sub process 110 provides the information needed to determine the effectiveness of the source rock at block 118. For example, the value of the organic rich (as output oil and gas potential index) unit provided by block 710 may be used to provide a Yes/No determination for that portion of the resource play that is adequately rich, thick, and mature to be potentially favorable to hydrocarbon generation. From the above teachings (source rock thickness and the amount of temperature that rock has been exposed to) it is obvious to one ordinary skilled in the field of art to obtain the output quantity according to a thickness and an area of the heated shale section and data of the output oil and gas potential index); 
determining a Return on Investment (ROI) according to the output quantity and an invested cost (Para [0091] The portfolio production probability distributions (as Return on Investment (ROI)) are analyzed at block 2130 using economic factors 2126 to provide net present value of the recoverable resources of the portfolio. For example, economic factors that may be used at block 2130 include current and/or predicted gas prices (as gas prices is predicted based on the output quantity (oil and gas potential index)), interest rates, cost of capital, transportation costs associated with getting gas to market from the targeted sites, site costs (e.g., leasing, etc.), regulatory costs, environmental costs (e.g., compliance, containment, etc.), and/or other economic factors. If costs have not been estimated for a specific well, the user can base cost estimates on adjacent similar wells.); and 
determining a sweet spot region for shale oil in-situ conversion development by using the ROI (Para [0091] Accordingly, net present value for the portfolio provides uncertainty risking for the well portfolio. Based on the results, one or more portfolio parameters may be adjusted and the analysis re-run to determine the effect on net present value determined at block 2130. In this way, the resource play may be evaluated accounting for petroleum systems analysis, reservoir engineering, and/or economic factors to produce an uncertainty profile associated with the targeted sites and/or well portfolio. As an uncertainty profile associated with the targeted sites is evaluated, it is also obvious to the one of ordinary skill in the art to determine the certainty profile associated with the targeted sites (as sweet spot region for shale oil using the ROI as discussed above) using the same profile information).
However, Leonard does not explicitly teach determining a heated shale section according to the output oil and gas potential index and corresponding lower limit value of an oil and gas potential index that is determined according to a well arrangement mode and a shale vitrinite reflectance;
Hou teaches determining a heated shale section according to the output oil and gas potential index and corresponding lower limit value of an oil and gas potential index that is determined according to a well arrangement mode and a shale vitrinite reflectance ((summary of the invention), In the defining method of above-mentioned shale oil gas " dessert district " (as heated shale section) organic carbon content lower limit, preferably, in described steps A, the straight well core analysis of coring of the system of study area interval of interest is the straight well adopting study area interval of interest whole, and carries out boring sample at a certain distance to every mouthful of straight well and analyze. In the defining method of above-mentioned shale oil gas " dessert district " organic carbon content lower limit, preferably, in described steps A, rock core maturity of organic matter Ro measures according to reflectance of vitrinite assay method in sedimentary rock (SY/T 5124-2012)
Based on the teachings of Hou, it is understood that the straight well analysis and the vitrinite reflectance is used to determine the lower limit value of the carbon content (oil and gas potential index) of the heated shale). It is obvious to one of ordinary skill to have modified the straight well into a well arrangement mode by choosing the arrangement as required by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Hou (directed to utilizing well analysis and vitrinite reflectance in order to determine the lower limit value of the output oil and gas potential index) into Leonard (directed to determining output oil and gas potential index according to total carbon content, hydrogen index, shale density (area and thickness), return on investment (ROI) and sweet spot region for shale oil using ROI) to obtain more accurate data in determining the shale oil sweet spot region by utilizing the lower limit values of the output oil and gas potential index as explained by Hou.

Regarding claim 12, Leonard teaches A system for determining a sweet spot region for shale oil in-situ conversion development, comprising at least one processor and a memory for storing computer executable instructions, wherein when executing the instructions, the processor implements the steps of the method according to claim 1 (Para [0095] The steps of a method or algorithm described in connection with the present disclosure, may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in any form of tangible storage medium).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in combination of Leonard (US20130262069A1) and Hou (CN104632201A) in view of Mennell (US20150197424A1) and Zoltan (US5049822A)
Regarding claim 2, Leonard in view of Hou teaches The method for determining a sweet spot region for shale oil in-situ conversion development according to claim 1, wherein the determining a heated shale section according to the output oil and gas potential index and corresponding lower limit value of an oil and gas potential index, However Leonard in view of Hou does not explicitly teach 
determining an interval, where the output oil and gas potential index is greater than or equal to corresponding lower limit value of the oil and gas potential index, as an effective shale section;
and determining a continuous shale interval, where a ratio of a thickness of the effective shale to thicknesses of the effective shale section and an interlayer between the effective shale sections is greater than a preset threshold, as the heated shale section.
Mennell teaches determining an interval, where the output oil and gas potential index is greater than or equal to corresponding lower limit value of the oil and gas potential index, as an effective shale section (Para [0356] In some embodiments, biogenic activated carbon (as effective shale section) has a particle size and/or a particle size distribution that is comparable to, equal to, greater than, or less than a particle size and/or a particle size distribution associated with a traditional activated carbon product (output oil and gas potential index). Biogenic activated carbon prepared according to the processes disclosed herein has the same or better characteristics as traditional fossil fuel-based activated carbon)
	Zoltan teaches determining a continuous shale interval, where a ratio of a thickness of the effective shale to thicknesses of the effective shale section and an interlayer between the effective shale sections is greater than a preset threshold, as the heated shale section (Para [30], it is possible to differentiate the mudcake (as continuous shale layer) from the rugosity effect of the wall of the borehole, further to determine the thickness either for the mudcake or for the rugosity (both can be signed by tm), because the higher the value of the dimensionless ratio I1,i/I2 the thicker the mud layer (or the rugosity). As Zoltan does not explicitly define the mud layer by using a preset threshold value, it would be obvious to one skilled in the field of art to set a threshold value in order to define a continuity of the mudcake (as continuous shale layer). And also modify Zoltan to arrive at the present invention by referring the mudcake (as continuous shale interval) as the heated shale section.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Menell and Zoltan (directed to defining the interval, thickness and threshold of the effective shale section for the output oil and gas potential index) into Leonard in view of Hou (directed to determining output oil and gas potential index according to total carbon content, hydrogen index, shale density (area and thickness), return on investment (ROI) and sweet spot region for shale oil using ROI) to obtain more accurate data in determining the shale oil sweet spot region by utilizing the interval limit values of the output oil and gas potential index and thickness of the effective shale as explained by Menell and Zoltan.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in combination of Leonard (US20130262069A1) and Hou (CN104632201A) in view of Jeffers, (US20150371345A1) and Nguyen (US20150260024A1).
Regarding claim 3, Leonard in view of Hou teaches The method for determining a sweet spot region for shale oil in-situ conversion development according to claim 1, wherein the determining a heated shale section according to the output oil and gas potential index and corresponding lower limit value of an oil and gas potential index. 
Hou teaches determining the lower limit value of the oil and gas potential index of the shale section 32Attorney Ref: SANYP006/GAI18CN2748-US to be evaluated, according to the number of well arrangement layers of the shale section to be evaluated and a shale vitrinite reflectance (summary of the invention, In the defining method of above-mentioned shale oil gas " dessert district " organic carbon content lower limit, preferably, in described steps A, the straight well core analysis of coring of the system of study area interval of interest is the straight well adopting study area interval of interest whole, and carries out boring sample at a certain distance to every mouthful of straight well and analyze. In the defining method of above-mentioned shale oil gas " dessert district " organic carbon content lower limit, preferably, in described steps A, rock core maturity of organic matter Ro measures according to reflectance of vitrinite assay method in sedimentary rock (SY/T 5124-2012)
Based on the teachings of Hou, it is understood that the straight well analysis and the vitrinite reflectance is used to determine the lower limit value of the carbon content (oil and gas potential index) of the heated shale). It is obvious to one of ordinary skill to have modified the straight well into a well arrangement mode by choosing the arrangement as required by the present invention. 
However, Leonard in view of Hou does not teach determining the number of well arrangement layers of a shale section to be evaluated, according to the lower limit values of the oil and gas potential indexes corresponding to different numbers of well arrangement layers and upper and lower limit values of a shale thickness;
determining the heated shale section of the shale section to be evaluated, according to the output oil and gas potential index and the lower limit value of the oil and gas potential index of the shale section to be evaluated.
Jeffers teaches determining the number of well arrangement layers of a shale section to be evaluated, according to the lower limit values of the oil and gas potential indexes corresponding to different numbers of well arrangement layers and upper and lower limit values of a shale thickness (Para [0017] At block 204, production prediction engine 110 uploads logging data (as including both the lower and upper limit values of the oil and gas potential indexes) obtained from one or more wells that have been drilled along the defined hydrocarbon play. This logging data may be obtained from database module 112 or some other remote location via network communication module 105. Such logging data may be, for example, open hole logging data reflecting various well properties including formation thickness (as shale thickness) and depth, in addition to standard formation/well properties including gamma ray, resistivity, porosity, sonic travel time—all used to derive further well properties, including TOC %);
Nguyen teaches determining the heated shale section of the shale section to be evaluated, according to the output oil and gas potential index and the lower limit value of the oil and gas potential index of the shale section to be evaluated (Claim 7, A pyrolysis method comprising: a. introducing hydrocarbon-containing rocks into an interior region (as lower limit of the oil and gas potential index) of an enclosure to form a bed of rocks therein; b. heating the bed of rocks so as to pyrolyze kerogen or bitumen thereof so that a stream of pyrolysis formation gases is recovered via production conduit(s)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Jeffers and Nguyen (directed to defining the lower limit, thickness and threshold of the effective shale section for the output oil and gas potential index and the well arrangement) into Leonard in view of Hou (directed to determining output oil and gas potential index according to total carbon content, hydrogen index, shale density (area and thickness), return on investment (ROI) and sweet spot region for shale oil using ROI) to obtain more accurate data in determining the shale oil sweet spot region by utilizing the interval limit values of the output oil and gas potential index, thickness of the effective shale and well arrangement as explained by Jeffers and Nguyen.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in combination of Leonard (US20130262069A1) and Hou (CN104632201A) in view of Bostrom (US20110174694A1).
Regarding claim 4, Leonard in view of Hou teaches The method for determining a sweet spot region for shale oil in-situ conversion development according to claim 1, wherein the determining an output quantity according to a thickness and an area of the heated shale section and data of the output oil and gas potential index.
Leonard teaches calculating the output quantity according to the output rate of the heated shale section as well as the thickness, the area, and the shale density thereof (Para [0060] In one embodiment, a map of source rock thickness is generated at block 702. A map of maturity based on the maximum temperature of the source rock and the time that the source rock has been exposed to that temperature is generated at block 704.Para [0061] Returning to FIG. 1, source rock evaluation sub process 110 provides the information needed to determine the effectiveness of the source rock at block 118. For example, the value of the organic rich unit provided by block 710 may be used to provide a Yes/No determination for that portion of the resource play that is adequately rich, thick, and mature to be potentially favorable to hydrocarbon generation. From the above teachings (source rock thickness and the amount of temperature that rock has been exposed to) it is obvious to one ordinary skilled in the field of art to obtain the output quantity according to a thickness, an area and density of the heated shale section and data of the output oil and gas potential index)).
However, Leonard in view of Hou does not teach determining an output rate of the heated shale section according to data of the output oil and gas potential index and ratio of the output rate of the heated shale section.
Bostrom teaches determining an output rate of the heated shale section according to data of the output oil and gas potential index and ratio of the output rate of the heated shale section (Step (500) is to obtain samples of oil shale from the reservoir interval or intervals of interest. The samples may be obtained, for example, from outcrops, drill core, or drill cuttings. Step (502) is to perform a series of pyrolysis experiments to determine the effects of temperature, pressure, heating rate, heating time (duration) and additives. 
From the data obtained from the experiment, it is obvious to one ordinary skill in the art would be able to determine the output rate of the heated shale section and the ratio of the output rate of the heated shale section).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Bostrom (directed to determining the output rate of the heated shale section) into Leonard in view of Hou (directed to determining output oil and gas potential index according to total carbon content, hydrogen index, shale density (area and thickness), return on investment (ROI) and sweet spot region for shale oil using ROI) to obtain more accurate data in determining the shale oil sweet spot region by utilizing the output rate and ratio of the heated shale section of the output oil and gas potential index as explained by Bostrom.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over in combination of Leonard (US20130262069A1) and Hou (CN104632201A) in view of Roberts (US20150047833A1).
Regarding claim 5, Leonard in view of Hou teaches The method for determining a sweet spot region for shale oil in-situ conversion development according to claim 1, However Leonard in view of Hou does not explicitly teach wherein the well arrangement mode includes: a heating well pattern perpendicular to a stratum section is arranged by using a linear pattern in single layer or a triangular pattern in two or more layers.
Roberts teaches wherein the well arrangement mode includes: a heating well pattern perpendicular to a stratum section is arranged by using a linear pattern in single layer or a triangular pattern in two or more layers (Para [0153] The triangular pattern is illustrated with short-dashed lines between the circles representing cross sections of heater wells in each of FIGS. 3-5 and FIG. 9. This triangular pattern is also seen in immediately above the producer well 170 in each of FIGS. 6-8. The primary function of the triangular pattern is to ensure proper inflow of heated hydrocarbons into the producer well).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Roberts (directed to well arrangement) into Leonard in view of Hou (directed to determining output oil and gas potential index according to total carbon content, hydrogen index, shale density (area and thickness), return on investment (ROI) and sweet spot region for shale oil using ROI) to obtain more accurate data in determining the shale oil sweet spot region by utilizing the heating well (triangular) arrangement mode as explained by Roberts.
Allowable Subject Matter
There are no prior art rejections for claims 6-8. However, examiner cannot comment on their allowability until the rejections under USC 112 and 101 are adequately addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        

/NATALIE HULS/Primary Examiner, Art Unit 2863